DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a method comprising closed loop feedback control of the chirp of a laser beam.
Group II, claims 7 and 8, drawn to a method comprising using a reference interferometer to form first and second interference signals in order to control first and second frequencies.
Group III, claims 9-12, drawn to a method using an asymmetric-sideband generator to form a frequency modulated optical path to actuate phase or frequency.
Group IV, claims 13-15, drawn to an apparatus incorporating a spacer with vents configured to spatially separate a plurality of reflective surfaces.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The special technical feature of group I applies an actuator signal to a laser source to provide a frequency and free-running coherence length in combination with using a feedback loop to control the actuator – this feature not being present in groups II, III and IV.
	The special technical feature of group II directs a first and second laser beam into an interferometer to produce first and second interference signals wherein the first and second interference signals are used in first and second feedback loops – this feature not being present in groups I, III and IV.

	The special feature of group V includes a plurality of reflective surfaces configured to reflect respective portions of a laser beam in combination with a spacer configured to separate the plurality of reflective surfaces, the spacers at least partially defining a hollow portion to allow the laser beam to pass between. The special feature also includes a vent in fluid communication with the hollow portion configured to equalize pressure within the hollow portion and a pressure external to the spacing. These special features are not present in groups I, II and III.
Groups I, II, III and V lack unity of invention because even though the inventions of these groups require the technical feature of a laser source providing a laser beam having a frequency and a feedback loop to control the chirp and frequency of the laser beam, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hui et al (2008/0018881).  
Figure 2 of Hui et al discloses a laser source and feedback loop to control chirp and frequency.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645